
	
		II
		111th CONGRESS
		1st Session
		S. 2336
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Sessions (for
			 himself, Mr. Lieberman, and
			 Mr. Bond) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To safeguard intelligence collection and enact a fair and
		  responsible reauthorization of the 3 expiring provisions of the USA PATRIOT
		  Improvements and Reauthorization Act.
	
	
		1.Short
			 titleThis Act may be cited as
			 the USA PATRIOT Reauthorization Act of
			 2009.
		2.USA PATRIOT
			 Improvement and Reauthorization Act sunset provisions
			(a)In
			 generalSection 102(b)(1) of the USA PATRIOT Improvement and
			 Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note, 50 U.S.C.
			 1861 note, and 50 U.S.C. 1862 note) is amended by striking 2009
			 and inserting 2013.
			(b)Conforming
			 amendments
				(1)In
			 generalSection 601(a)(1)(D)
			 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1871(a)(1)(D))
			 is amended by striking section 501; and inserting section
			 502 or under section 501 pursuant to section 102(b)(2) the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1861
			 note);.
				(2)Application
			 under section 404 of the FISA Amendments Act of 2008Section
			 404(b)(4)(A) of the FISA Amendments Act of 2008 (Public Law 110–261; 122 Stat.
			 2477) is amended by striking the period at the end and inserting “, except that
			 paragraph (1)(D) of such section 601(a) shall be applied as if it read as
			 follows:
					‘(D)access to
			 records under section 502 or under section 501 pursuant to section 102(b)(2)
			 the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law
			 109–177; 50 U.S.C. 1861 note);’.”.
					(3)Effective
			 dateThe amendments made by this subsection shall take effect on
			 December 31, 2013.
				3.Extension of
			 sunset relating to individual terrorists as agents of foreign powers
			(a)In
			 generalSection 6001(b) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 1801 note) is amended to
			 read as follows:
				
					(b)Sunset
						(1)RepealSubparagraph
				(C) of section 101(b)(1) of the Foreign Intelligence Surveillance Act of 1978
				(50 U.S.C. 1801(b)(1)), as added by subsection (a), is repealed effective
				December 31, 2013.
						(2)Transition
				provisionNotwithstanding paragraph (1), subparagraph (C) of
				section 101(b)(1) of the Foreign Intelligence Surveillance Act of 1978 (50
				U.S.C. 1801(b)(1)) shall continue to apply after December 31, 2013, with
				respect to any particular foreign intelligence investigation or with respect to
				any particular offense or potential offense that began or occurred before
				December 31,
				2013.
						.
			(b)Conforming
			 amendment
				(1)In
			 generalSection 601(a)(2) of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1871(a)(2)) is amended by striking the
			 semicolon at the end and inserting pursuant to subsection (b)(2) of
			 section 6001 of the Intelligence Reform and Terrorism Prevention Act of 2004
			 (Public Law 108–458; 50 U.S.C. 1801 note);.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on
			 December 31, 2013.
				4.Judicial
			 review of national security lettersSection 3511(b) of title 18, United States
			 Code, is amended to read as follows:
			
				(b)Nondisclosure
					(1)In
				general
						(A)NoticeIf
				a recipient of a request or order for a report, records, or other information
				under section 2709 of this title, section 626 or 627 of the Fair Credit
				Reporting Act (15 U.S.C. 1681u and 1681v), section 1114 of the Right to
				Financial Privacy Act of 1978 (12 U.S.C. 3414), or section 802 of the National
				Security Act of 1947 (50 U.S.C. 436), wishes to have a court review a
				nondisclosure requirement imposed in connection with the request or order, the
				recipient shall notify the Government.
						(B)ApplicationNot
				later than 30 days after the date of receipt of a notification under
				subparagraph (A), the Government shall apply for an order prohibiting the
				disclosure of the existence or contents of the relevant request or order. An
				application under this subparagraph may be filed in the district court of the
				United States for any district within which the authorized investigation that
				is the basis for the request or order is being conducted. The applicable
				nondisclosure requirement shall remain in effect during the pendency of
				proceedings relating to the requirement.
						(C)ConsiderationA
				district court of the United States that receives an application under
				subparagraph (B) should rule expeditiously, and shall, subject to paragraph
				(3), issue a nondisclosure order that includes conditions appropriate to the
				circumstances.
						(2)Application
				contentsAn application for a nondisclosure order or extension
				thereof under this subsection shall include a certification from the Attorney
				General, Deputy Attorney General, an Assistant Attorney General, or the
				Director of the Federal Bureau of Investigation, or in the case of a request by
				a department, agency, or instrumentality of the Federal Government other than
				the Department of Justice, the head or deputy head of the department, agency,
				or instrumentality, containing a statement of specific facts indicating that,
				absent a prohibition of disclosure under this subsection, there may
				result—
						(A)a danger to
				the national security of the United States;
						(B)interference
				with a criminal, counterterrorism, or counterintelligence investigation;
						(C)interference
				with diplomatic relations; or
						(D)danger to the
				life or physical safety of any person.
						(3)StandardA
				district court of the United States shall issue a nondisclosure requirement
				order or extension thereof under this subsection if the court determines,
				giving substantial weight to the certification under paragraph (2) that there
				is reason to believe that disclosure of the information subject to the
				nondisclosure requirement during the applicable time period will result
				in—
						(A)a danger to
				the national security of the United States;
						(B)interference
				with a criminal, counterterrorism, or counterintelligence investigation;
						(C)interference
				with diplomatic relations; or
						(D)danger to the
				life or physical safety of any
				person.
						.
		
